This is an action upon two promissory notes. The defendant answered, setting up: (1) A material alteration of the notes; and (2) fraudulent representations as to the quality of the paint for which the notes were given. The questions presented are founded upon the sustaining of a demurrer to the evidence in support of the second defense; but, inasmuch as no objection was made to the sustaining of such demurrer nor exception saved to such ruling, there is nothing for us to decide. It is well settled in this jurisdiction that errors occurring at the trial not excepted to will not be reviewed on appeal. MuskogeeElectric Traction Co. v. Reed, 35 Okla. 334, 130 P. 157;Hailey v. Bowman, 41 Okla. 294, 137 P. 722.
The judgment should therefore be affirmed.
By the Court: It is so ordered. *Page 446